 TRI-CAST, INC377Tri-Cast, Inc.andInternationalMolders and AlliedWorkersUnion,AFL-CIO-CLC, Petitioner.Case 7-RC-164681 ,'`27 February 1985DECISIONAND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISPursuant to a Stipulation for Certification UponConsent Election,' a secret-ballot election was con-ducted on 18 September 1981. The tally of ballotsshows that of approximately 25 eligible voters 11cast ballots for and 12 cast ballots against the Peti-tioner.Therewere two challenged ballots, anumber sufficient to affect the results of the elec-tion.Subsequently, the parties agreed to, and theRegional Director approved, a stipulation resolvingchallenged ballots.The revised tally of ballotsshows 11 ballots for and 14 against the Petitioner.The Petitioner also filed timely objections toconduct affecting the results of the election. Fol-lowing an investigation of the objections, the Re-gional Director issued his Report and Recommen-dation on Objections recommending that the Peti-tioner'sObjection 1 be sustained, that the electionbe set aside, and that a second election be direct-ed.2 Thereafter, the Employer filed exceptions anda supporting brief.The Board has reviewed the record in light ofthe exceptions and brief, and adopts the RegionalDirector's findings and recommendations only tothe extentconsistentwith this decision.1.On the day of the election, the Employer dis-tributed a letter to its employees. Paragraph 2 ofthe letter stated:2.We have been able to work on an infor-mal and person-to-person basis. If the unioncomes in this will change.We will have to run things by the book,with a stranger, and will not be able to handlepersonal requests as we have been doing.The Regional Director concluded these state-ments misrepresented employee rights under Sec-tion 9(a) of the Act,3 under which employeesiThe stipulated unit isAll full-time and regular part-time productionand maintenanceemployees,including leaders and drivers,employed by the Employerat its 16960 148th Street,Spring Lake, Michigan facility, but exclud-ing all office clerical employees,guards and supervisors as defined inthe Act.2TheRegional Director also recommended that the Petitioner's re-quest to withdraw its Objection 2 be approved There wereno exceptionsto this recommendation,and therefore we adopt it pro formas Sec 9(a) of the Actreads as followsSec 9 (a) Representativesdesignated or selected for the purposes ofcollectivebargainingby the majority of the employeesin a unit ap-/.,i,.retain the right, with certainlimitations,to presentindividual ,grievances to their employer. The Re-gionalDirector also found that the statementsamounted to a threat to take away existing rightssince the Employer was implying, contrary to Sec-tion 9(a), that personal requests would not be han-dled as before because of unionization. Thus, theRegional Director, relying onGreensboro News Co.,257NLRB 701 (1981);Armstrong Cork Co.,250NLRB 1282 (1980); andLOF Glass, Inc., 249NLRB 428 (1980), found the statements were ob-jectionable and warranted setting aside the resultsof the election.We do not agree with the Regional Director'sfinding that the Employer threatened to withdrawrights preserved by Section 9(a). The Employer'sstatement, crafted in layman's terms, simply expli-cates one of the changes which occur between em-ployers and employees when a statutory represent-ative is selected. There is no threat, either explicitor implicit, in a statement which explains to em-ployees that, when they select a union to representthem, the relationship that existed between the em-ployees and the employer will not be as before.This is especially so, as implied in the Employer'sstatementhere,where a collective-bargainingagreement is negotiated.4 Section 9(a) thus contem-plates a change in the manner in which employerand employee deal with each other. For an em-ployer to tell its employees about this changeduring the course of, an election campaign cannotbe characterizedasanobjectionable retaliatorythreat to deprive employees of their rights, butrather is nothing more or less than permissiblecampaign conduct.5 As the Ninth Circuit has ob-served, "[I]t isa `fact of industrial life' that when aunion represents employees they will deal with theemployer indirectly, through a shop steward."NLRB v. Sacramento Clinical Laboratory,623 F.2d110, 112 (9th Cir. 1980).propriate for such purposes, shall be the exclusive representatives ofall the employees in such unit for the purposes of collective bargain-ing in respect to rates of pay, wages,hours of employment,or otherconditions of employmentProvided,That any individual employeeor a group of employees shall have the right at any time to presentgrievances to their employer and to have such grievances adjusted,without the intervention of the bargaining representative,as long asthe adjustment is not inconsistent with the terms of a collective-bar-gaining contract or agreement then in effect.Provided further,Thatthe bargaining representative has been given opportunity to bepresent at such adjustment4The proviso to Sec 9(a) specifically provides that employees havethe right to present grievances to their employer without union interfer.ence "as long as the adjustment is not inconsistent with the terms of acollective-bargaining contract or agreement then in effectProvided fur-ther,That the bargaining representative has been given opportunity to bepresent at such adjustment "5CfEagle Comtromcs. Inc,263 NLRB 515 (1982) To the extent thatthe cases relied on by the Regional Director, cited above, are to the con-trary, they are overruled274 NLRB No. 59 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, the Regional Director's finding ofan, objectionable misrepresentation cannot stand. InMidland National Life Insurance Co.,263NLRB127, (1982), the Board stated that it would "nolonger probe into the truth or falsity of the parties'campaign statements, and . . . will not set electionsaside on the basis of misleading campaign state-mentscommitment toMidland Nationalwhen it decidedto treat mischaracterizations of Board actions in thesame manneras other misrepresentations.RiveredgeHospital,264 NLRB 1094 (1982). Finally, inFurr's,Inc.,265 NLRB 1300 fn. 10 (1982), the Board indi-cated that there was no basis for treating misrepre-sentations of law differently from any other.misrep-resentations.Accordingly, we would-not overturnthe election results here even if the letter were readto have misrepresented employee rights.72. In the same letter to employees, the Employerstated in paragraphs 1 and 3:1.We are still a young company fighting fornew business. If we have to bid higher or cus-tomers feel threatened because of delivery can-cellations (union strikes)we lose business-andjobs.[Emphasis in the original.]3.We will lose the flexibility we need toship castings and beat the competition.Wecannot stay healthy with union restrictions.We are much too smalllThe Regional Director concluded that thesecomments were veiled threats that business woulddecline and jobs would be lost if employees select-ed the Petitioner to represent them. The RegionalDirector found that the Employer failed to showan objective basis for the predictions stated in theletter.Thus, the Regional Director determined thatthe comments constituted objectionable threats.Accordingly, the Regional Director also recom-mended setting aside the results of the election onthis basis.Contrary to the Regional Director, we do notview the Employer's statements as threats, butrather as permissible campaign comments. The Em-8 263 NLRB at 133rSee Member Hunter's dissent inHahn Property Management Corp,263 NLRB 586 (1982)ployer's printed views and opinions here, whenproperly analyzed, are, bereft of threats, and thusnot objectionable.terms,, of what, might,, happen- "if'certain eventsoccur.We construe this comment as nothing morethan the Employer's permissible mention of possi-ble effects of unionization. Higher bids or customerfeelingsof dissatisfactionbecause of problemscaused by union strikescanlead to lost businessand lost jobs. There is no dispute that the Employ-er is a young company and that higher wages de-manded by a union -could mean ultimately higherbidswhich might, in turn, affect the amount ofbusiness garnered by the Employer. Making thesereasonable possibilities known to employees doesnot constitute objectionable conduct.8Nor does the Employer's reference to loss ofbusiness health constitute objectionable conduct. Astatement by the Employer that it could not remainhealthy with union restrictions because they wouldlessen its flexibility and its competitiveness canonly refer to possible restrictive conditions thatmay be sought by the Petitioner in future bargain-ing.These restrictions are possible outgrowths ofunionization, designed to assure the amount andtypes of work done by unit members. Since theEmployer'scomments reflect possible conse-quences of unionization, and are moderate in tone,we conclude that they are not threats of retaliatoryconduct.Accordingly, we overrule the Petitioner's objec-tions and certify the results of the election.9CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for International Moldersand Allied Workers Union,AFL-CIO-CLC, andthat the labor organization is not the exclusive rep-resentative of all the employees in the unit hereininvolved,within the meaning of Section 9(a) of theNational Labor Relations Act.8 See,e g, Daniel Construction Co,264 NLRB 569 (1982),ButlerShoesNew York,263 NLRB 1031 (1982) CfFiorella,261NLRB 281, 283(1982)8The Employer requested that a hearing be held on theissues raised inthis case In light of our decision here, there is no need to pass on theEmployer's request for a hearing